Title: To George Washington from William Hamilton, 6 March 1797
From: Hamilton, William
To: Washington, George



Dear Sir
The Woodl[an]ds [Pa.] March 6th 1797

Having been told you intend leaving Town tomorrow I have sent the Clod of Grass, together with a plant of the upright Italian Myrtle & one of the Box leaved Myrtle for Mrs Washington. The plants will very safely bear the Journey as they are packed in the Basket, provided it is kept in an upright position out of the reach of Frost which would injure the Myrtles in their present growing State [.] a careful Gardener may separate the Clod of grass so as to make many plants of it. I am persuaded that in good soil & situation rather sheltered from the North West It would prove a valuable acquisition.
I lament exceedingly that I have been deprived of the pleasure of paying my respects in person previous to your Departure. I flatter myself however that you will take the will for the deed & believe that my best wishes for Health & every other Happiness will always attend Mrs Washington & yourself. I trust too that you will at all times when occasions offer command freely whatever is in my power You may be assured nothing can afford me more real satisfactn than an opportunity of serving you & that I am with sincere Regards Dear Sir your most devoted & very obedt Servant

W. Hamilton


I have also sent half of the Seeds of the persian Grass saved last Season at the Woodl[an]ds.

